                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

KENNETH EUGENE FOX, SR.                                                           PETITIONER

V.                                                                  NO. 3:18-CV-14-DMB-DAS

WENDELL BANKS                                                                   RESPONDENT


               ORDER ADOPTING REPORT AND RECOMMENDATION

       On November 1, 2017, Kenneth Eugene Fox, Sr. filed a petition for a writ of habeas corpus

in the United States District Court for the Southern District of Mississippi. Doc. #1. On December

4, 2017, Fox filed an amended petition for a writ of habeas corpus in the same court. Doc. #4. On

January 10, 2018, the Southern District Court ordered that the case be transferred to the Northern

District of Mississippi pursuant to 28 U.S.C. § 2254. Doc. #10. Eight days later, the case was

transferred to this Northern District. Doc. #11. On July 16, 2018, the respondent filed a motion

to dismiss. Doc. #17. Fox did not respond to the motion.

       On August 16, 2018, United States Magistrate Judge David A. Sanders issued a Report and

Recommendation recommending that the respondent’s motion to dismiss be granted, Fox’s

petition for a writ of habeas corpus be dismissed without prejudice, and a certificate of

appealability be denied. Doc. #18. To date, no objections to the Report and Recommendation

have been filed.

       Under 28 U.S.C § 636(b)(1)(C), “[a] judge of the court shall make a de novo determination

of those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.
Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).        The Court has reviewed the Report and

Recommendation and finds that it is neither clearly erroneous nor contrary to law.

       Accordingly, the Report and Recommendation [18] is ADOPTED as the order of this

Court; the motion to dismiss [17] is GRANTED; and Fox’s petition [1] is DISMISSED without

prejudice. A certificate of appealability is DENIED. A final judgment consistent with this order

will be issued separately.

       SO ORDERED, this 3rd day of January, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                                2
